Dykman, J.
The plaintiff was a passenger upon the defendant’s road, and left the cars at Franklin Square station. As she took the second step upon the station platform, she perceived her dress was caught, and at the same time the train started, and she was drawn down, and her dress was torn off. Her side was injured and she suffered from nervousness and insomnia. The cause was tried at the circuit, and the plaintiff recovered a verdict for @750. There was sufficient proof to carry the cause to the jury upon the question of the negligence of the defendant’s servants, and the charge of the trial judge was free from error. There was neither proof nor evidence of any negligence on the part of the plaintiff, and we find no merit in the appeal. The judgment and order denying the motion for a new trial should be affirmed, with costs.